[DO NOT PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                             ________________________
                                                                FILED
                                   No. 11-10030        U.S. COURT OF APPEALS
                            ________________________ ELEVENTH CIRCUIT
                                                         NOVEMBER 29, 2011
                      D.C. Docket No. 3:08-cv-00812-MEF-CSC JOHN LEY
                                                               CLERK

ARROWOOD INDEMNITY COMPANY,

                                                           Plaintiff-Counter Defendant-
                                                           Appellee,

                                            versus

MACON COUNTY GREYHOUND PARK, INC.,
a corporation,

                                                           Defendant-Counter Claimant-
                                                           Appellant.

                              ________________________

                      Appeal from the United States District Court
                          for the Middle District of Alabama
                            ________________________
                                 (November 29, 2011)

Before DUBINA, Chief Judge, COX, Circuit Judge, and GOLDBERG,* Judge.

PER CURIAM:


       *
        Honorable Richard W. Goldberg, United States Court of International Trade Judge, sitting
by designation.
      Arrowood Indemnity Company (“Arrowood”), the excess insurer, filed a

declaratory judgment action seeking a declaration that it had no legal duty to

indemnify its insured, Macon County Greyhound Park, Inc. (“MCGP”), for a

judgment against MCGP in excess of MCGP’s primary liability insurance coverage.

MCGP appeals the district court’s grant of summary judgment in favor of Arrowood

and the denial of MCGP’s motion for summary judgment.

      MCGP presents three arguments on appeal: first, that the district court erred by

ruling as a matter of law that MCGP’s delay in giving notice violated the notice

provision of Arrowood’s excess liability insurance policy; second, that the district

court erred by deciding Arrowood was prejudiced by this delay; and third, that the

district court erred by concluding as a matter of law that MCGP was not protected by

the savings clause in the policy.

      Having considered the briefs, relevant parts of the record, and having heard

oral argument, we reject MCGP’s arguments for the reasons stated in the district

court’s well-reasoned opinion. We affirm the district court’s grant of summary

judgment in favor of Arrowood and the denial of MCGP’s motion for summary

judgment.

      AFFIRMED.




                                          2